Per Curiam. Following our denial of a motion for a rule on the clerk to permit the record in this case to be filed out of time. Yent v. State, 279 Ark. 268, 650 S.W.2d 577 (1983), the appellant’s attorney, E. E. Maglothin, Jr., has filed a petition for a belated appeal, assuming full responsibility for the error. Pursuant to our per curiam order concerning such appeals, 265 Ark. 964 (1979), the motion for a belated appeal is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.